Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

1.	Claims 1-5, 8-13 and 16-17 are allowed and renumbered as claims 1-13.  Claims 6-7 and 14-15 were cancelled by Applicant.

2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited display substrate motherboard further including a display substrate motherboard further including at least one flexible base including N flexible bases stacked on top of one another, N is greater than or equal to 2, and a (n+1)th flexible base is disposed on a side of a nth flexible base adjacent to the at least one inorganic film layer, n is greater than or equal to 1 and is less than or equal to (N-1), and a third organic material is filled in each second opening of the nth flexible base.  The closest prior art does not teach or suggest the recited display substrate further including an orthographic projection of the inorganic film removal region on a base sub-substrate coincides with an orthographic projection of the edge region on the base sub-substrate.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781